



EXHIBIT 10.41
Restricted Stock Award Agreement


This Restricted Stock Award Agreement (this “Award Agreement”) is made and
entered into as of [______________, 2020] (the “Grant Date”) by and between
Ashford Inc., a Nevada corporation (the “Company”) and [_________________] (the
“Participant”). All capitalized terms in this Award Agreement shall have the
meanings assigned to them herein. Capitalized terms not defined herein shall
have the meanings assigned to them in the Company’s 2014 Incentive Plan, as the
same may be amended from time to time (the “Plan”).
1.Grant of Restricted Stock.  Pursuant and subject to the terms and conditions
of this Award Agreement and the Plan, the Company grants to the Participant all
rights, title and interest in the record and beneficial ownership of
[___________] shares (the “Restricted Stock”) of common stock, $0.001 par value
per share, of the Company (“Common Stock”), on the terms and conditions and
subject to the restrictions set forth in this Award Agreement and the Plan. The
grant of Restricted Stock is made in consideration of the services rendered by
the Participant to the Company and/or its Affiliates and is subject to the terms
and conditions of the Plan.
2.Issuance and Transferability.  The Restricted Stock granted hereunder shall be
issued to the Participant of even date herewith and shall be marked with the
following legend:


“The shares represented by this certificate have been issued pursuant to the
terms of the Ashford Inc. 2014 Incentive Plan and the Restricted Stock Award
Agreement dated [_____________, 2020], and may not be sold, pledged,
transferred, assigned or otherwise encumbered in any manner except as is set
forth in the terms of such plan or grant.”
Such shares are not transferable except by will or the laws of descent and
distribution or pursuant to a domestic relations order of the court in a divorce
proceeding. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of the Participant. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock or any rights relating to any of the foregoing
shall be wholly ineffective and, if any such attempt is made, the Restricted
Stock will be automatically forfeited by the Participant and all of the
Participant’s rights to such shares shall immediately terminate without any
payment or consideration by the Company and/or its Affiliates.
3.Risk of Forfeiture.  The Participant shall immediately forfeit all rights to
any non-vested portion of the Restricted Stock for no consideration in the event
of the Participant’s Termination of Service, if applicable, under circumstances
that do not cause the Participant to become fully vested under the terms of
Section 4. For the purposes of this Award Agreement, “Termination of Service”
shall mean the Participant’s termination of service or employment with the
Company, and its Affiliates, for any reason, and therefore, the Participant
shall not be deemed to have a Termination of Service merely because of a change
in the capacity in which the Participant renders service to the Company or its
Affiliates as an Employee, Consultant or Non-Employee Director or a change





--------------------------------------------------------------------------------





in the entity among the Company and its Affiliates for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s service.
4.Vesting.  Subject to Section 3 hereof, the Participant’s rights in the
Restricted Stock shall vest, and the Company’s right to repurchase such shares
shall lapse over a three year period from the Grant Date according to the
following schedule; provided that the Participant does not experience a
Termination of Service prior to such date.
Vesting Date
Number of Shares Vesting
[ , 2021]
[]
[ , 2022]
[]
[ , 2023]
[]

Notwithstanding the foregoing, should any employment or other written agreement
between the Participant and the Company or any of its Affiliates (the
“Employment Agreement”) provide for accelerated vesting of equity awards held by
the Participant in the event of the Participant’s Termination of Service or a
Change of Control, the terms of the Employment Agreement shall govern the
treatment of the Restricted Stock granted hereunder. If the Participant has no
Employment Agreement or such Employment Agreement does not address the treatment
of outstanding equity awards upon the Participant’s Termination of Service or
Change of Control, all unvested Restricted Stock shall immediately vest upon the
earliest to occur of: (A) the Participant’s Termination of Service by the
Company and its Affiliates without Cause (at a time that the Participant is
otherwise willing and able to continue providing services) or a Termination of
Service by Participant for Good Reason; (B) the Participant’s Termination of
Service for any reason within one (1) year following the effective date of a
Change of Control; or (C) death or Disability of the Participant.
5.Ownership Rights.   Subject to the restrictions set forth in this Award
Agreement and the Plan, the Participant is entitled to all voting and ownership
rights applicable to the Restricted Stock, including the right to receive any
dividends or other distributions that may be paid on the Restricted Stock,
regardless of restriction periods with respect to the underlying Restricted
Stock. For purposes of clarity, Participant shall be entitled to dividends or
other distributions with respect to all shares of Restricted Stock held thereby,
whether vested or unvested.
6.Reorganization of the Company.   The existence of this Award Agreement shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the Restricted Stock or the rights
thereof; the dissolution or liquidation of the Company, or any sale or transfer
of all or any part of its assets or business, or any other corporate act or
proceeding, whether of a similar character or otherwise.
7.Recapitalization Events.   In the event of stock dividends, spin-offs of
assets or other extraordinary dividends, stock splits, combinations of shares,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all references herein to Common
Stock or to Restricted Stock shall mean and include all securities or other
property (other


- 2 -



--------------------------------------------------------------------------------





than cash) that holders of Common Stock of the Company are entitled to receive
in respect of Common Stock by reason of each successive Recapitalization Event,
which securities or other property (other than cash) shall be treated in the
same manner and shall be subject to the same restrictions as the underlying
Restricted Stock.
8.Certain Restrictions.   By executing this Award Agreement, the Participant
acknowledges that he or she has received a copy of the Plan and agrees that he
or she will enter into such written representations, warranties and agreements
and execute such documents as the Company may reasonably request in order to
comply with the securities law or any other applicable laws, rules or
regulations, or with this document or the terms of the Plan.
9.Withholding. If the Company, in its discretion, determines that it is
obligated to withhold any tax in connection with the grant or vesting of
Restricted Stock hereunder, the Participant must make arrangements satisfactory
to the Company to pay or provide for any applicable federal, state, local and
other withholding obligations. The Participant may satisfy any federal, state,
local or other tax withholding obligation relating to the vesting of Restricted
Stock hereunder by tendering cash payment to the Company, or if permitted by the
Committee, by any of the following means: (a) authorizing the Company to
withhold shares of Common Stock from the shares of Common Stock otherwise held
by the Participant as a result of the vesting of the Restricted Stock; provided,
however, that no shares of Common Stock shall be withheld with a value exceeding
the minimum amount of tax required to be withheld by law; or (b) delivering to
the Company previously owned and unencumbered shares of Common Stock. The
Company also has the right to withhold from any other compensation payable to
the Participant.
10.Tax Liability. Notwithstanding any action the Company or its Affiliates take
with respect to any or all tax or other tax-related withholding with respect to
the Restricted Stock (“Tax-Related Items”), the ultimate liability for all
Tax-Related Items (and any associated penalties and interest) is and remains the
Participant’s responsibility, and the Company and its Affiliates (a) make no
representation or undertaking regarding the treatment of any Tax-Related Items
in connection with the grant or vesting of the Restricted Stock, dividends or
other distributions with respect to shares of Common Stock received under this
Award Agreement, or the subsequent sale or other disposition of any such shares
acquired hereunder; and (b) do not commit to structure the Restricted Stock to
reduce or eliminate the Participant’s liability for Tax-Related Items.
11.No Right to Continued Service. Neither the Plan nor this Award Agreement
shall confer upon the Participant any right to be retained in any capacity as a
service provider to the Company or its Affiliates. Further, nothing in the Plan
or this Award Agreement shall be construed to limit the discretion of the
Company or its Affiliates, as the case may be, to terminate the Participant’s
service at any time, with or without Cause.
12.Compliance with Law. The issuance of shares of Common Stock shall be subject
to compliance by the Company and the Participant with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s shares of Common Stock
may be listed. No shares of Common Stock shall be issued or transferred unless
and until any then applicable requirements of state or federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel. The Participant understands that the Company is under
no obligation to register any shares with the


- 3 -



--------------------------------------------------------------------------------





Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
13.Notices. Any notice required to be delivered to the Company under this Award
Agreement shall be in writing and addressed to the General Counsel of the
Company at the Company’s principal corporate offices. Any notice required to be
delivered to the Participant under this Award Agreement shall be in writing and
addressed to the Participant at the Participant’s address as shown in the
records of the Company at the time such notice is to be delivered. Either party
may designate another address in writing (or by such other method approved by
the Company) from time to time.
14.Governing Law.   This Award Agreement shall be construed and interpreted in
accordance with the laws of the State of Nevada without regard to conflict of
law principles.
15.Interpretation. Any dispute regarding the interpretation of this Award
Agreement shall be submitted by the Participant or the Company to the Committee
for review. The resolution of such dispute by the Committee shall be final and
binding on the Participant and the Company.
16.Restricted Stock Subject to Plan. This Award Agreement is subject to the Plan
as approved by the Company’s shareholders. The terms and provisions of the Plan
as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
17.Successors and Assigns. The Company may assign any of its rights under this
Award Agreement. This Award Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Award Agreement will be binding
upon the Participant and the Participant’s beneficiaries, executors,
administrators and the person(s) to whom this Award Agreement may be transferred
in accordance with Section 2.
18.Severability.  The invalidity or unenforceability of any provision of the
Plan or this Award Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Award Agreement, and each provision of
the Plan and this Award Agreement shall be severable and enforceable to the
extent permitted by law.
19.Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock under this Award Agreement does not create any
contractual right or other right to receive any Restricted Stock or other Awards
in the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the
Participant’s service with the Company or its Affiliates.
20.No Guarantee of Tax Consequences. The Company, its Affiliates, the Board and
the Committee make no commitment or guarantee to the Participant (or to any
other person claiming through or on behalf of the Participant) that any federal,
state, local or other tax treatment will (or will not) apply or be available to
any person eligible for benefits under this Award Agreement and


- 4 -



--------------------------------------------------------------------------------





assume no liability or responsibility whatsoever for the tax consequences to the
Participant (or to any other person claiming through or on behalf of the
Participant).
21.Claw-back Policy. This Award (including any proceeds, gains or other economic
benefit actually or constructively received by the Participant upon any receipt
or exercise of any Award or upon the receipt or resale of any shares of Common
Stock underlying the Award) shall be subject to the provisions of any claw-back
policy implemented by the Company or its Affiliates, including, without
limitation, any claw-back policy adopted to comply with the requirements of any
federal or state laws and any rules or regulations promulgated thereunder, to
the extent set forth in such claw-back policy.
22.Amendment. The Committee has the right, without the consent of the
Participant, to amend, modify or terminate the Award, prospectively or
retroactively; provided, that, such amendment, modification or termination shall
not, without the Participant’s consent, materially reduce or diminish the value
of the Award determined as if the Award had been vested and settled on the date
of such amendment or termination.
23.No Impact on Other Benefits. The value of the Participant’s Award is not part
of his or her normal or expected compensation for purposes of calculating any
severance, retirement, welfare, insurance or similar benefit, as applicable,
except as otherwise provided in any employment agreement, service agreement or
similar agreement in effect between the Company or its Affiliates and the
Participant.
24.Counterparts. This Award Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Award Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.
25.Headings. The headings in this Award Agreement are for purposes of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
26.Acceptance. The Participant hereby acknowledges receipt of a copy of the Plan
and this Award Agreement. The Participant has read and understands the terms and
provisions thereof, and accepts the Restricted Stock subject to all of the terms
and conditions of the Plan and this Award Agreement.
[Remainder of Page Intentionally Left Blank]


- 5 -



--------------------------------------------------------------------------------









Executed as of the [_____] day of [_______________, 2020].


COMPANY:


ASHFORD INC.
    


By:         
Name: Robert G. Haiman
Title: Executive Vice President, General
Counsel and Secretary            




PARTICIPANT:







Name: [________________________]








- 6 -

